IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     No. AF 07-0016
                                     ______________

IN THE MATTER OF THE ADOPTION OF THE    )
NEW RULES OF APPELLATE PROCEDURE        )                                  ORDER
                         ______________

       On January 10, 2007, we issued our Order for a public comment period in this
matter.   The public comment period was to end at 5:00 p.m. on March 30, 2007.
However, inasmuch as the proposed revisions to the Montana Rules of Appellate
Procedure will not be noticed in The Montana Lawyer until the publication of the March
2007 issue, we conclude that it is appropriate that we extend the comment period.
Therefore,
       IT IS ORDERED that the public comment period referred to in our January 10,
2007, Order is extended from March 30, 2007, to 5:00 p.m. April 16, 2007. Each person
submitting comments shall file an original and 7 copies of his or her comments with the
Clerk of this Court within the time provided.
       IT IS FURTHER ORDERED that a copy of this Order with the attached Word and
PDF document links be electronically published on the State Bar of Montana website,
http://www.montanabar.org,     and    on       the   website   for   the    Judicial   Branch,
http://www.courts.mt.gov, and that a copy of this Order be published in the next available
issue of The Montana Lawyer.
       IT IS FURTHER ORDERED that notice of this Order be served by electronic
transmission to: the Executive Director of the State Bar of Montana; the editor of The
Montana Lawyer; the State Law Librarian; the Code Commissioner for the State of
Montana; the Clerks of the District Courts; the District Court Judges; the President of the
Montana Judges’ Association; and the President of the Montana Magistrates’
Association.




                                           1
Dated this 27th day of February, 2007.


                                                  /S/ KARLA M. GRAY
                                                /S/ JAMES C. NELSON
                                                    /S/ JOHN WARNER
                                                           /S/ JIM RICE
                                               /S/ PATRICIA COTTER
                                         /S/ W. WILLIAM LEAPHART
                                                    /S/ BRIAN MORRIS




                                 2